Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/27/2022 has been entered. Claims 1-10, 12-6, 18, 19, and 21 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection set forth in the Non-Final Office Action mailed 4/27/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US20110003048) in view of Chen (WO2018059994A1).
Regarding claim 1, Sugimoto discloses a soup cooking control method for a pressure cooker, wherein: the pressure cooker comprises a pressure relief valve ([0097] pressure valve 13) and a heating body ([0097] pot 10); the soup cooking control method comprises: a preheating and temperature-increasing stage ([0023] water absorption step), a medium-high temperature maintenance stage ([0029] a start-up heating step), a high pressure maintenance stage ([0029] a boiling keeping step), and a decompression exhaust stage ([0142] warming step); wherein the medium-high temperature maintenance stage comprises: opening the pressure relief valve, to place the pressure cooker in a non-closed state ([0103] pressure valve opening mechanism 15 opens pressure valve due to abnormal pressure); and controlling, under the non-closed state of the pressure cooker, the heating body to supply heat with a first preset heating power (Fig. 6 heating with bottom heater 5), and maintaining an internal temperature of the pressure cooker at a first preset temperature within a first preset duration (Fig. 6 when pressure valve is open, the temperature curve remains the same) but is silent on wherein: the first preset temperature ranges from 70° C. to 90° C.
Chen teaches wherein: the first preset temperature ranges from 70° C. to 90° C. (Pg. 1 lines 5-20 a steeping step during which the purge valve is kept open and the heating means are controlled so as to keep a container at a temperature of between 60°C and 85°C ).
Sugimoto and Chen are considered to be analogous to the claimed invention because they are in the same field of pressure-cooking devices. It would have been obvious to have modified Sugimoto to incorporate the teachings of Chen to have the first preset temperature ranges from 70° C. to 90° C in order to optimally balance the improvement of the food softness and the maintenance of the cooking efficiency (Chen Pg. 3 lines 19-25).
Regarding claim 2, Sugimoto and Chen teach the soup cooking control method according to claim 1, and Sugimoto teaches wherein: the pressure cooker further comprises an air pump ([0106] plunger 15b) ; and the opening of the pressure relief valve to place the pressure cooker in an opened state comprises: turning on the air pump, and drawing external air into the pressure cooker, to place the pressure cooker in the non-closed state ([0106] electromagnetic coil moves the plunger to open valve hole).
Regarding claims 4 and 12, Sugimoto and Chen teach the soup cooking control method according to claims 1 and 2, and Sugimoto teaches wherein: the pressure relief valve is open in the medium-high temperature maintenance stage ([0103] pressure valve opening mechanism 15 opens pressure valve due to abnormal pressure); and the high pressure maintenance stage comprises: closing the pressure relief valve ([0128] pressure valve 13 closes unless forcibly opened), and controlling the heating body to supply heat with a third preset heating power (Fig. 6 shown to heat with third heater inner lid heater 19), to increase the internal temperature of the pressure cooker to a third preset temperature ([0132] increases the temperature until 120C); wherein the third preset temperature ranges from 110° C. to 120° C ([0132] preset temperature 120C).
Regarding claims 18 and 19, Sugimoto and Chen teach claims 1 and 2, and Sugimoto teaches a non-transitory computer-readable storage medium storing a soup cooking control program for a pressure cooker ([0098] the controller 9 is provided with a memory portion), the soup cooking control program when being executed by a processor performing the operations of the soup cooking control method ([0023] controller executes rice cooking steps).

Claims 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US20110003048) and Chen (WO2018059994A1) as applied to claims 1, 2, 4, and 12 above, and further in view of He (CN107307730A).
Regarding claims 3 and 8, Sugimoto and Chen teach the soup cooking control method according to claims 1 and 2, and Sugimoto teaches wherein: the preheating and temperature-increasing stage comprises: controlling the heating body to supply heat with a second preset heating power (Fig. 6, during preheating and temperature increasing stage, heat provided by second preset heating power, side face heater 6), and increasing the internal temperature of the pressure cooker to a second preset temperature within a second preset duration (Fig. 6 second temperature shown to be 105C during second duration); but is silent on wherein the second preset heating power is configured to be adjusted in a range from 10/16 to 16/16 of a maximum power of the pressure cooker, or in a range from 10/16 to 16/16 of a rated power of the pressure cooker.
However, He teaches wherein the second preset heating power is configured to be adjusted in a range from 10/16 to 16/16 of a maximum power of the pressure cooker, or in a range from 10/16 to 16/16 of a rated power of the pressure cooker ([0007] maximum power, [0040] kept at maximum heating power is 1400W).
Sugimoto, Chen, and He are considered to be analogous to the claimed invention because they are in the same field of pressure cooking devices. It would have been obvious to have modified Sugimoto and Chen to incorporate the teachings of He to have the power be set to the maximum rated power of the pressure cooker in order to make the meet more flavorful and increase the amino acid content of the cooked foods (He [0040]).
Regarding claim 5, Sugimoto and Chen teach the soup cooking control method according to claim 2, but are silent on the first preset duration ranges from 10 minutes to 40 minutes
However, He teaches the first preset duration ranges from 10 minutes to 40 minutes([0042] 20 minute time range).
It would have been obvious to have modified Sugimoto and Chen to incorporate the teachings of He to have the time period be between 10 to 40 minutes in order to have enough cooking time to allow bone and flesh of pork ribs to be separated (He [0042]).
Sugimoto, Chen, and He teaches the claimed invention except for a flow speed of the external air drawn by the air pump ranges from 10 L/min to 100 L/min. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the flow rate be in the range of 10 L/min to 100 L/min since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 6 and 8, Sugimoto, Chen, and He teach the soup cooking control method according to claim 5 and Sugimoto and Chen teach the soup cooking control method according to claim 1, and Sugimoto teaches wherein: the preheating and temperature-increasing stage comprises: controlling the heating body to supply heat with a second preset heating power (Fig. 6, during preheating and temperature increasing stage, heat provided by second preset heating power, side face heater 6), and increasing the internal temperature of the pressure cooker to a second preset temperature within a second preset duration (Fig. 6 second temperature shown to be 105C during second duration); but is silent on wherein the second preset heating power is configured to be adjusted in a range from 10/16 to 16/16 of a maximum power of the pressure cooker, or in a range from 10/16 to 16/16 of a rated power of the pressure cooker.
However, He teaches wherein the second preset heating power is configured to be adjusted in a range from 10/16 to 16/16 of a maximum power of the pressure cooker, or in a range from 10/16 to 16/16 of a rated power of the pressure cooker ([0007] maximum power, [0040] kept at maximum heating power is 1400W).
It would have been obvious to have modified Sugimoto and Chen to incorporate the teachings of He to have the power be set to the maximum rated power of the pressure cooker in order to make the meet more flavorful and increase the amino acid content of the cooked foods (He [0040]).
Regarding claim 7, Sugimoto, Chen, and He teach the soup cooking control method according to claim 5, and Sugimoto teaches wherein: the pressure relief valve is open in the medium-high temperature maintenance stage ([0103] pressure valve opening mechanism 15 opens pressure valve due to abnormal pressure); and the high pressure maintenance stage comprises: closing the pressure relief valve ([0128] pressure valve 13 closes unless forcibly opened), and controlling the heating body to supply heat with a third preset heating power (Fig. 6 shown to heat with third heater inner lid heater 19), to increase the internal temperature of the pressure cooker to a third preset temperature ([0132] increases the temperature until 120C); wherein the third preset temperature ranges from 110° C. to 120° C ([0132] preset temperature 120C).
Regarding claim 9, Sugimoto, Chen, and He discloses the soup cooking control method according to claim 8, and Sugimoto teaches wherein: the pressure relief valve is open in the medium-high temperature maintenance stage ([0103] pressure valve opening mechanism 15 opens pressure valve due to abnormal pressure); and the high pressure maintenance stage comprises: closing the pressure relief valve ([0128] pressure valve 13 closes unless forcibly opened), and controlling the heating body to supply heat with a third preset heating power (Fig. 6 shown to heat with third heater inner lid heater 19), to increase the internal temperature of the pressure cooker to a third preset temperature ([0132] increases the temperature until 120C); wherein the third preset temperature ranges from 110° C. to 120° C ([0132] preset temperature 120C).
Regarding claim 10, Sugimoto, Chen, and He teach the soup cooking control method according to claim 8, wherein but are silent on before the operation of controlling the heating body to supply heat with a second preset heating power the soup cooking control method further comprises: controlling the pressure cooker to select the second preset heating power according to an input type of a meat product.
However Chen teaches before the operation of controlling the heating body to supply heat with a second preset heating power the soup cooking control method further comprises: controlling the pressure cooker to select the second preset heating power according to an input type of a meat product (Pg. 6 lines 20-25 user choose the type of food, setting a first and second temperature based on the users choice).
It would have been obvious to have modified Sugimoto and He to incorporate the teachings of Chen to have the user select the type of food heated before starting operations in order to optimize the heating of the foods by allowing the food to be cooked in a more precise way (Chen Pg. 6 lines 20-25).

Claims 13, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US20110003048), He (CN107307730A), and Chen (WO2018059994A1)  as applied to claim 8 above, and further in view of Wang (US 20160198883).
Regarding claim 13, Sugimoto and Chen teach the soup cooking control method according to claim 12, and Sugimoto teaches wherein: the high pressure maintenance stage further comprises: maintaining an internal pressure of the pressure cooker at a preset pressure within a third preset duration (Fig. 6 pressure curve maintained at the same pressure except for when valve is opened); but is silent on wherein the preset pressure ranges from 50 kPa to 70 kPa, and the third preset duration ranges from 10 minutes to 40 minutes.
However, He teaches, the third preset duration ranges from 10 minutes to 40 minutes ([0042] 20 minute time range).
It would have been obvious to have modified Sugimoto and Cheen to incorporate the teachings of He to have the time period be between 10 to 40 minutes in order to have enough cooking time to allow bone and flesh of pork ribs to be separated (He [0042]).
Wang teaches the preset pressure ranges from 50 kPa to 70 kPa ([0131] internal pressure 10 to 11.5 PSI).
Sugimoto, Chen, He, and Wang are considered to be analogous to the claimed invention because they are in the same field of pressure cooking devices. It would have been obvious to have modified Sugimoto, Chen, and He to incorporate the teachings of Wang to have the pressure be from 50kPa to 70kPa in order to let the pressure be removed before the cooked food is removed (Wang [0181]).
Regarding claim 14, Sugimoto and Chen teach the soup cooking control method according to claim 1, and but are silent on wherein: the decompression exhaust stage comprises: controlling the pressure relief valve to intermittently exhaust within a fourth preset duration, to allow an internal pressure of the pressure cooker to be a normal pressure.
He teaches the decompression exhaust stage comprises: controlling the pressure relief valve to intermittently exhaust within a fourth preset duration, to allow an internal pressure of the pressure cooker to be a normal pressure ([0044] pressure venting of cap during keep warm stage, the fourth stage).
It would have been obvious to have modified Sugimoto and Chen to incorporate the teachings of He to open the valve during the fourth stage in order to allow the user to open the lid afterwards (He [0044]).
Wang teaches the fourth preset duration ranges from 8 minutes to 15 minutes ([0180] depressurizing cycle set for 10 minutes).
It would have been obvious to have modified Sugimoto, Chen, and He to incorporate the teachings of Wang have the duration be from 8 to 15 minutes in order to let the pressure be removed before the cooked food is removed (Wang [0181]).
Regarding claim 21, Sugimoto, He, and Wang the soup cooking control method according to claim 14 and Sugimoto teaches wherein the normal pressure is standard atmospheric pressure of 101.325 kPa ([0128] atmospheric pressure).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US20110003048) and Chen (WO2018059994A1)  as applied to claims 1 and 2 above, and further in view of Sanseverino (US20140322416).
Regarding claims 15 and 16, Sugimoto and Chen teach the soup cooking control method according to claims 1 and 2 and Sugimoto teaches a pressure cooker comprising: a memory and a processor ([0098] the controller 9 is provided with a memory portion) a soup cooking control program for the pressure cooker stored in the memory ([0118] programs for cooking rice are stored); the processor is configured to execute the soup cooking control program ([0023] controller executes rice cooking steps) but is silent on a communication bus wherein: the communication bus is configured to communicatively connect the processor and the memory.
However, Sanseverino teaches a communication bus ([0052] communication bus) wherein: the communication bus is configured to communicatively connect the processor and the memory ([0052] communication bus connected to processor and memory).
Sugimoto, Chen, and Sanseverino are considered to be analogous to the claimed invention because they are in the same field of pressure-cooking devices. It would have been obvious to have modified Sugimoto and Chen to incorporate the teachings of Sanseverino to have a communication bus connected to the processor and memory in order to move data to be saved or displayed on the cooking device (Sanseverino [0052-0053]).

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that  Sugimoto (US20110003048) does not teach under the non-closed state of the pressure cooker, maintaining an internal temperature of the pressure cooker at a first preset temperature within a first preset duration; the first preset temperature ranges from 70 0C to 90 °C, the previously cited reference Chen (WO2018059994A1). Chen teaches a steeping step during which the purge valve is kept open and the heating means are controlled so as to keep a container at a temperature of between 60°C and 85°C (Pg. 1 lines 5-20), which teaches the same function as the present application, where there is an unclosed state where the container is kept within a temperature range between 60°C and 85°C, overlapping with the present application’s preferred temperature range of 70 0C to 90 °C.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/6/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761